Citation Nr: 0739503	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-29 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1951 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That rating decision found that clear and 
unmistakable error existed in the June 2005 rating decision 
which granted service connection for bilateral hearing loss 
and assigned a noncompensable (0%) disability rating.  The 
March 2006 rating decision assigned a 10 percent disability 
rating effective July 2004, the original date of claim for 
service connection.  

Accordingly, this appeal addresses the initial disability 
rating assigned for the veteran's service-connected hearing 
loss upon the award of service connection; the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999). 

In October 2007, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 2002).  A copy of the transcript of that hearing is 
of record.

A motion to advance this case on the Board's docket, was 
granted for good cause by the Board in November 2007.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by Level III hearing acuity in the right ear and 
Level VI hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess 10 percent for 
bilateral hearing loss have not been met for any period of 
time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In the present case, the veteran submitted his claim for 
service connection for hearing loss in July 2004.  Letters 
dated October 2004 and January 2005 notified the veteran 
about the evidence or information VA needed to substantiate 
his claim and what information and evidence VA would try to 
obtain and what he was to provide to VA.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The RO provide this notice to the 
veteran in a letter dated March 2006.  

The RO granted service connection for hearing loss and 
assigned a 10 percent disability rating back to the initial 
date of claim for service connection.  The veteran's claim 
for service connection was therefore substantiated by the 
rating decision which granted service connection.  In the 
March 2006 letter sent the veteran a letter informed him how 
to substantiate his request for a higher rating, informed him 
of the evidence VA would obtain and of the information and 
evidence he should provide.  

The Board finds that the presumption of prejudice on the VA's 
part, with regard to the insufficient and untimely VCAA 
notices provided to the veteran, has been rebutted in this 
case by the following: (1) based on the communications sent 
to the veteran over the course of this appeal, the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case; and (2) in this case, based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  In this case, the veteran argued 
in his substantive appeal that the VA examination clearly 
showed a decrease in hearing.  Accordingly, he had actual 
knowledge that the evidence had to show a worsening in his 
hearing for a higher rating to be awarded.  Moreover, the RO 
sent a number of informative notices to the veteran such as 
the rating decision, the VCAA notices and the statement of 
the case.  After reading these documents, a person would be 
reasonably expected to understand what evidence was needed to 
substantiate a higher rating.    

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records, his contentions and hearing testimony, 
private medical records, and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for an increased disability rating for his 
service-connected bilateral hearing loss.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

As noted in the introduction section above, this appeal 
addresses the initial disability rating assigned for the 
veteran's service-connected hearing loss upon the award of 
service connection; the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The veteran's service-connected bilateral hearing loss is 
rated at a 10 percent disability rating.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometric tests.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the revised rating schedule establishes eleven 
levels of impaired efficiency numerically designated from 
Level I to Level XI.  Level I represents essentially normal 
audio acuity with hearing loss increasing with each level to 
the profound deafness represented by Level XI.  38 C.F.R. 
§ 4.85, Part 4, Diagnostic Code 6100 (2007).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

The veteran filed his claim for service connection for 
hearing loss in July 2004.  In February 2005 a VA audiology 
examination of the veteran was conducted.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
60
65
70
LEFT

55
70
70
70

The average pure tone decibel loss at the above frequencies 
was 59 for the right ear and 66 for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in right ear and 80 percent in the left ear.  The above 
audiometric results translate into Level II for the right ear 
and Level IV for the left ear.  38 C.F.R. § 4.85 Table VI 
(2007).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the pure tone threshold 
is greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(a).  If the pure tone threshold is 30 decibels or less at 
1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  38 C.F.R. § 4.86(b).  Each ear is evaluated 
separately with respect to the criteria for exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.86.  The pure 
tone thresholds reveal that the veteran had an exceptional 
pattern of hearing impairment in the left ear under 38 C.F.R. 
§ 4.86 (a).  Accordingly, the hearing level for the left ear 
hearing loss is Level V.  38 C.F.R. § 4.85 Table VIA.  With 
Level II hearing in the right ear and Level V hearing in the 
left ear, the results of the February 2005 VA audiology 
examination reveal that the veteran only met the criteria for 
the assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.85 Table VII, Diagnostic Code 6100 (2007)

In February 2006, another VA audiological evaluation of the 
veteran was conducted.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
60
65
75
LEFT

60
65
65
75

The average pure tone decibel loss at the above frequencies 
was 63 for the right ear and 65 for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
correct in right ear and 60 percent correct in the left ear.  
These audiometric results translate into Level III for the 
right ear and Level VI for the left ear.  38 C.F.R. § 4.85 
Table VI.  Again, these levels of hearing warrant a 10 
percent disability rating.  38 C.F.R. § 4.85 Table VII, 
Diagnostic Code 6100.  While these pure tone thresholds 
reveal that the veteran had an exceptional pattern of hearing 
impairment in the left ear under 38 C.F.R. § 4.86 (a), 
consideration of these test results would result in the 
assignment of a hearing Level of V under 38 C.F.R. § 4.85 
Table VIA.  Accordingly it is more advantageous to the 
veteran to consider his disability rating under 38 C.F.R. 
§ 4.85 Table VI.

In October 2007, the veteran presented sworn testimony before 
the undersigned acting Veterans Law Judge.  He testified that 
he believed that his hearing loss had increased in severity.  

In October 2007, the most recent VA audiological evaluation 
of the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
60
65
70
LEFT

60
70
65
65

The average pure tone decibel loss at the above frequencies 
was 61 for the right ear and 65 for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
correct in the right ear and 68 percent correct in the left 
ear.  These audiometric results also translate into Level III 
for the right ear and Level V for the left ear.  38 C.F.R. 
§ 4.85 Tables VI, VIA (2007).  While these results again 
reveal an exceptional pattern of hearing impairment in the 
left ear, the resulting level of hearing is the same when 
determined under either table.  38 C.F.R. §§ 4.85, 4.86(a), 
Tables VI, VIA (2007).  As mentioned above, Level III hearing 
in one ear and Level V in the other ear warrants a 10 percent 
disabilty rating under Diagnostic Code 6100

The veteran has submitted a variety of private medical 
records in support of his claim.  Most of these are narrative 
letters from private examiners attesting to the presence of 
the veteran's hearing loss.  This evidence does not provide 
the evidence necessary to rate the veteran's hearing loss 
disability.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's bilateral hearing loss.  The audiological findings 
from all three VA examination reports reveal that the veteran 
does not have a level of hearing loss disability which 
warrants the assignment of a disability rating in excess of 
10 percent.  The February 2006 VA examination report reveals 
the veteran's level of hearing to be at its worst with Level 
III hearing in the right ear and Level VI hearing in the left 
ear,  Unfortunately these results do not support the 
assignment of a disability rating in excess of 10 percent.  
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2006).  As 
previously stated, the assignment of disability evaluations 
for hearing impairment is a purely mechanical application of 
the rating criteria.  See Lendenmann, 3 Vet. App. at 345, 349 
(1992).  

As the preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 10 percent for his 
service-connected hearing loss, the benefit-of-the-doubt rule 
is inapplicable. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990)


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.  


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


